DAVIS, District Judge.
James A. Holland and Joseph D. Brown are inmates at the State Correctional Institution, Philadelphia and they have filed with this Court their petition for a Writ of Injunction against the Commissioner of Corrections for Pennsylvania and the Superintendent of the Correctional Institution. In their petition they allege, inter alia, that they are denied their right to freedom of religion because the practice thereof is denied in the following manner.
“1. Their Holy Korans were taken from them without which they cannot fully practice their religion;
“2. They are not permitted to purchase religious publications, i. e. history books, magazines, newspapers, etc., necessary to the practice of their religion;
“3. They are denied the right to correspond with, or be visited by, their religious advisers and fellow followers of their religious sect;
“4. They are not given a place to worship;
“5. They are forced to take medicines contrary to their religious belief.”
The petition will not be dealt with on its merits since there is an absence of any showing that available state remedies have been exhausted. The proper way to remedy alleged injury due to the manner of administering state correctional institutions is to process a complaint through appropriate administrative channels and the state courts. Green v. United States, 283 F.2d 687 (3rd Cir. 1960); Morrison v. Myers, Civil Action No. 26554, E.D.Pa., February 18, 1960. While constitutional rights are alleged to be violated, the jurisdiction of this Court is lacking to adjudicate the merits of the allegations in the absence of a showing that the state has had an opportunity to pass on the alleged deprivation of constitutional rights. U. S. ex rel. Trignani v. Myers, 224 F.Supp. 6 (E.D.Pa.1963). The orderly disposition of state prisoner complaints calls for the initial adjudication to be made by the authority exercising control over the procedures alleged to be offensive to basic constitutional rights.
ORDER
And now, this 20th day of October, 1964 the petition for a Writ of Injunction is hereby denied.